DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2022 has been entered.
 
Response to Amendment
Applicant filed a response and amended claim 1 on 09/21/2022.

Response to Arguments
Applicant’s arguments are primarily drawn to the newly amended limitation of claim 1. The revised rejection in view of Hosokawa addresses the amended claims. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa (US 10,486,375). 
	Regarding claim 1, Hosokawa teaches a mold for manufacturing a composite material molded product, the mold comprising: 
	a mold main body including an outer mold (Figure 6, item 3), inner mold (Figure 6, item 10), and a cavity formed between the outer and inner mold to accommodate a preform made of reinforcing fiber substrate (Figure 6, item 30 and Col 11, Ln 27-53);
an expansion core (Figure 6, item 14 or Figure 9, item 8) that is provided in the cavity and that expands itself (Col 9, Ln 34-47, Col 11, Ln 37-60, Col 12, 9-20); and
a pressure distributor that is provided in the cavity, the pressure distributor being in contact with an entire surface on one side of the laminate before expansion of the expansion core (see annotated figure below), and the pressure distributor distributing a pressing force due to expansion of the expansion core to the entire surface on the one side of the laminate (Figure 5 and Figure 6, item 6 and Col 9, Ln 34-56).

Hosokawa teaches utilizing the mold for resin transfer molding, thereby injecting resin into a reinforcing fiber substrate. 

Hosokawa teaches an upper mold comprising a protruded portion that corresponds to a protruded portion of the lower mold that applies uniform pressure across the top of the preform when pressure is applied (see annotated figure below; Col 7, Ln 40-47; and Col 11, Ln 41-48). 

    PNG
    media_image1.png
    384
    631
    media_image1.png
    Greyscale



Hosokawa does not teach (1) accommodating a laminate of prepregs and (2) a pressure distributor being in contact with a surface, wherein the surface being an entire inner surface of the laminate or an entire outer surface of the laminate. 

As to (1), a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. The Courts have held that the manner of operating an apparatus or its intended use does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP §§ 2114 and 2173.05(g)). 

As to (2), a mere separation of an integral structure to form separate structure, absent any new or unexpected results, would have been obvious to one of ordinary skill in the art (MPEP 2144.04(V)(c)). A mere separation of the main body and protruded portion of the upper mold of Hosokawa, thereby forming a separate upper mold and pressure distributor, would not have presented any new or unexpected results, as the separated pressure distributor and upper mold would result in the same uniform compression applied to the top of the preform. Therefore, it would have been obvious to one of ordinary skill in the art to separate the upper mold and protruded portion of Hosokawa. 

 Regarding claim 2, Hosokawa teaches the mold as applied to claim 1, wherein the outer mold, the expansion core, the pressure distributor, the laminate, and the inner mold area are arranged in this order as viewed from outside the mold main body, the pressure distributor contacts an outer surface of the laminate, and the inner mold contacts an inner surface of the laminate (Figure 6 and Col 9, Ln 34-56).

	Regarding claim 4, Hosokawa teaches the mold as applied to claim 1, wherein the expansion core thermally expands due to heating (Col 11, Ln 39-61 and Col 12, Ln 4-21). 

	Regarding claim 5, Hosokawa teaches the mold as applied to claim 4, wherein the expansion core has a concavo-convex structure that adjusts pressing force due to thermal expansion (Figure 9, item 14 and 114 and Col 12, Ln 9-22).

	Regarding claim 6, Hosokawa teaches the mold as applied to claim 4, wherein the expansion core has a thermal expansion coefficient greater than the material of the molds (e.g., “inner mold” or pressure distributor) (Col 13, Ln 8-14). 

	Regarding claim 8, Hosokawa teaches the mold as applied to claim 1, wherein the mold main body comprises a heater that heats the mold main body (Col 8, Ln 20-25).

	Regarding claim 9, Hosokawa teaches the mold as applied to claim 1, wherein the expansion core further comprises a pressure hole inherently communicating with an outside of the mold main body and blowing compressed air into the internal space of the expansion core (Figure 5 and Col 9, Ln 34-47). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa (US 10,486,375), as applied to claim 1, in view of Shima (English Translation of JP2005288756). 
Regarding claim 3, Hosokawa teaches the mold as applied to claim 1, wherein the outer mold, the expansion core, the pressure distributor, the laminate, and the inner mold area arranged in this order as viewed from outside the mold main body, the pressure distributor contacts an outer surface of the laminate, and the inner mold contacts an inner surface of the laminate (Figure 6 and Col 9, Ln 34-56).
	
	Hosokawa does not teach the outer mold, the laminate, the pressure distributor, the expansion core, and the inner mold are arranged in this order as viewed from the outside of the mold main body, the pressure distributor contacts an inner surface of the laminate, and the outer mold contacts an outer surface of the laminate. 

	Shima teaches a process of shaping a fiber-reinforced substrate, comprising a step of disposing a C-shaped substrate into an outer mold and disposing a caul plate, lower upper mold, and upper mold (i.e., inner mold) into the cavity of the C-shaped substrate (Figure 2) in order to apply pressure against the substrate towards the outer mold (Figures 3-5). 

	Both Hosokawa and Shima teach applying pressure to a fiber-based substrate to produce a C-shaped composite. A mere rearrangement of the existing structures of the Hosokawa to substitute an inward application of force with an outward application of force, absent any new or unexpected results, would have been obvious to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art to rearrange the existing components of Hosokawa’s mold such that the expansion core and pressure distributor are disposed within the cavity of the substrate such that instead of applying force inwards with respect to the fiber substrate, as taught by Hosokawa, force is applied outwards against the fiber substrate and towards the outer mold, identical to the technique of Shima. One of ordinary skill in the art would have been motivated to keep the order of the structures with respect to the fiber substrate for proper use of each component, such that the order of the structures would be: outer mold, the laminate, the pressure distributor, the expansion core, and the inner mold are arranged in this order as viewed from the outside of the mold main body, thereby the pressure distributor would contact an inner surface of the laminate and the outer mold would contact an outer surface of the laminate. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa (US 10,486,375), as applied to claim 1 and 2, respectively, in further view of Xu (English Translation of CN102806668) and Takano (US 10,773,472). 
	Regarding claim 7, Hosokawa teaches the mold as applied to claim 1.

	Hosokawa does not teach a hollow box located inside the pressing body and is deformable inward accompanying thermal expansion of the pressing body.  

	Xu teaches a process of fiber manufacturing (Abstract) comprising disposing an air bag within a hollow preform and filling the bag with heat-expandable powder that thermally expands, thereby pressing the hollow preform against the mold to provide uniform pressure (Page 3 and Figures 2-4). 
	Both Hosokawa and Xu teaches a thermally-expanding pressing body for the purpose of applying pressure against fiber substrates. It would have been obvious to one of ordinary skill in the art to substitute the thermally-expanding pressing body of Hosokawa with an air bag comprising heat-expandable powder, a functionally equivalent heat-responsive pressing body. 

	Takano teaches an apparatus for manufacturing a fiber-reinforced plastic molded body, comprising: a core disposed inside a substrate, wherein the core comprises a hollow core block and particulate group inside of a flexible bag (Figure 1 and 2 and Col 10, Ln 7-18). Takano teaches the hollow core block (i.e., hollow box) reduces the weight of the core at the time of molding and improves handleability of the core and pressure transmission (Figure 2c; Col 5, Ln 45-62; and Col 11, Ln 21-28). Takano teaches the hollow core block can be made from aluminum (Col 11, Ln 21-28).  
	Hosokawa in view of Xu and Takano are both drawn to applying pressure to a fiber-reinforced substrate utilizing a particle-filled core. It would have been obvious to one of ordinary skill in the art to incorporate the hollow core block of Takano to reduce the weight of the expansion core of Hosokawa in view of Xu and improve handleability and pressure distribution as taught by Takano. 
	While Hosokawa in view of Xu and Takano does not explicitly teach the hollow box is deformable inward accompanying thermal expansion of the expansion core, given that the aluminum hollow core block of Hosokawa in view of Xu and Takano is identical to the instant metal hollow core, the core block of Hosokawa in view of Xu and Takano would be capable of yielding the same results in response to thermal expansion. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 and 14-18  of copending Application No. 16/809551 (reference application). Although the claims at issue are not patentably distinct from each other because the pending claims of this application recite nearly identical limitations and appear to be claiming the same apparatus. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANA C PAGE/Examiner, Art Unit 1745